 



Exhibit 10.25
BEARINGPOINT, INC.
EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective February 1, 2007)
     1. Purpose. The purpose of the BearingPoint, Inc. Employee Stock Purchase
Plan (the “Plan”) is to provide employees of BearingPoint, Inc., a Delaware
corporation (the “Company”), and its Affiliates (as defined below) added
incentive to remain employed by such companies and to encourage increased
efforts to promote the best interests of such companies by permitting eligible
employees to purchase shares of common stock, par value $0.01 per share, of the
Company (“Common Stock”) at below-market prices. The Company intends to use
reasonable efforts to have the Plan qualify as an “employee stock purchase plan”
under Section 423 of the Internal Revenue Code of 1986, as amended (the “Code”).
However, the Company does not undertake or represent that the Plan complies or
will continue to comply with Section 423 of the Code. In addition, this Plan
authorizes the grant of options and issuances of Common Stock which do not
qualify under Section 423 of the Code pursuant to sub-plans adopted by the
Committee (as defined in Section 12) designed to achieve desired tax or other
objectives in particular locations or with respect to particular entities. For
purposes of the Plan, the term “Affiliate” shall mean (i) any subsidiary
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company, as described in Section 424(f) of the Code (a
“Subsidiary”); and (ii) any other entity in which the Company has an equity
interest or with which the Company has a significant business relationship.
Furthermore, “Designated Affiliate” shall mean any Affiliate which has been
designated by the Committee as eligible to participate in the Plan with respect
to its employees.
     2. Eligibility.
          (a) Eligible Employee.
          (i) Grandfathered Offering Period. Participation in the Grandfathered
Offering Period (as defined in Section 4(a)(i)) shall be limited to each
Eligible Employee (as defined in Section 2(a)(ii)) who is actively participating
in such Offering Period as of the Effective Date (as defined in Section 3). No
right to purchase Common Stock under the Grandfathered Offering Period shall
accrue in favor of any person who is not participating in the Grandfathered
Offering Period as of the Effective Date.
          (ii) Regular Offering Periods. For any Regular Offering Period (as
defined in Section 4(a)(ii)) commencing on or after the Effective Date,
participation in a Regular Offering Period shall be open to each employee of the
Company or any Designated Affiliate whose customary employment is for at least
20 hours per week as of the first day of such Offering Period (hereinafter, an
“Eligible Employee”). No right to purchase Common Stock under a Regular Offering
Period shall accrue in favor of any person who is not an Eligible Employee as of
the first day of the applicable Regular Offering Period. For purposes of the
Plan, the term “employee” shall mean any person employed by the Company or any
Designated Affiliate, but shall not include any individual who performs services
for the Company or any Designated Affiliate pursuant to an agreement (written or
oral) that classifies such individual’s relationship with the

- 1 -



--------------------------------------------------------------------------------



 



Company or any Designated Affiliate as other than a common law employee of the
Company or any Designated Affiliate, regardless of whether such individual is at
any time determined to be a common law employee of the Company or any Designated
Affiliate.
          (iii) Special Offering Period. Each employee who is an Eligible
Employee on the first day of a Special Offering Period (as defined in
Section 4(a)(iii)) shall be eligible to participate in and shall automatically
be enrolled in such Offering Period; provided, however, any Eligible Employee
who is classified by the Company as a Managing Director, including Executive
Officers, as of the first day of a Special Offering Period shall not be eligible
to participate in such Offering Period. The Committee, in its discretion, may
modify the rules of eligibility for a Special Offering Period, notwithstanding
the immediately preceding sentence, prior to the first day of the Special
Offering Period. No right to purchase Common Stock under the Special Offering
Period shall accrue in favor of any person who is not an Eligible Employee as of
the first day of the Special Offering Period.
          (b) Rights and Privileges. All Eligible Employees who participate in
an Offering Period (a “Participant”) shall have the same rights and privileges
under such Offering Period except for differences which may be mandated by local
law and which are consistent with Section 423(b)(5) of the Code; provided,
however, that a Participant in a sub-plan adopted pursuant to Section 16 hereof
which is not designed to qualify under Section 423 of the Code need not have the
same rights and privileges as a Participant in the portion of the Plan that is
qualified under Section 423 of the Code. The Committee may impose restrictions
on eligibility and participation of Eligible Employees who are officers and
directors to facilitate compliance with federal or state securities laws or
foreign laws and may impose other restrictions on eligibility and participation
of employees consistent with Section 423 of the Code or local law.
     3. Effective Date of Plan. The Plan originally became effective as of
February 8, 2001. The Plan, as amended and restated herein, shall become
effective as of February 1, 2007 (the “Effective Date”).
     4. Offering Periods and Purchase Periods.
     (a) Offering Periods. While the Plan is in effect, the Committee, in its
sole discretion, may commence any of the following offering periods (each an
“Offering Period”):
          (i) Grandfathered Offering Period. There shall be an Offering Period
that commenced February 1, 2005, and ends, if not sooner terminated, seven
calendar days after a Form S-8 Registration Statement for the Plan becomes
effective (the “Grandfathered Offering Period”).
          (ii) Regular Offering Periods. Unless the Committee determines
otherwise, during each calendar year the Plan shall commence two Offering
Periods of such duration as the Committee determines (each, a “Regular Offering
Period”).

- 2 -



--------------------------------------------------------------------------------



 



          (iii) Special Offering Periods. The Committee may commence additional
Offering Periods at such times and for such durations as the Committee shall
determine (each, a “Special Offering Period”).
          (b) Purchase Periods. While the Plan is in effect, the Committee, in
its sole discretion, may commence any of the following purchase periods (each a
“Purchase Period”) for each applicable Offering Period as follows:
          (i) Grandfathered Purchase Period. Unless the Committee determines
otherwise, there shall be a single Purchase Period that is concurrent with the
Grandfathered Offering Period (the “Grandfathered Purchase Period”), i.e.,
commencing on February 1, 2005, and ending, if not sooner terminated, seven
calendar days after a Form S-8 Registration Statement for the Plan becomes
effective.
          (ii) Regular Purchase Period. Unless the Committee determines
otherwise, the Purchase Period for a Regular Offering Period shall be concurrent
with such Offering Period (the “Regular Purchase Period”).
          (iii) Special Purchase Period. Unless the Committee determines
otherwise, the Purchase Period for a Special Offering Period shall be concurrent
with such Offering Period (the “Special Purchase Period”).
          (c) Participation.
          (i) Options. Each Participant shall be granted a separate right to
purchase Common Stock (an “Option”) for each applicable Offering Period in which
such Participant participates. The Option shall be granted on the first day of
the applicable Offering Period and shall be exercised automatically on the last
day of each applicable Purchase Period (the “Exercise Date”) within such
Offering Period.
          (ii) Maximum Number of Shares. The Option represents the right to
purchase on the Exercise Date of the applicable Purchase Period, at the Purchase
Price hereinafter provided for, shares of Common Stock up to such maximum number
of shares as specified by the Committee on or before the first day of the
applicable Offering Period. With respect to a Participant participating in the
Grandfathered Offering Period, such Participant may purchase as many shares of
Common Stock for each Grandfathered Purchase Period within the Grandfathered
Offering Period as permissible under Section 4(c)(iv).
          (iii) Limitations on 5% Owners. Notwithstanding any provision in this
Plan to the contrary, no Eligible Employee shall be granted an Option under this
Plan if such employee, immediately after the Option would otherwise be granted,
would own 5% or more of the total combined voting power or value of all classes
of stock of the Company or any Subsidiary (including any stock attributable to
such employee under Section 424(d) of the Code).

- 3 -



--------------------------------------------------------------------------------



 



          (iv) $25,000 Limit. Notwithstanding any provision in this Plan to the
contrary, no Eligible Employee may be granted an Option which permits such
Eligible Employee’s rights to purchase Common Stock under this Plan and all
other employee stock purchase plans, which qualify under Section 423 of the
Code, of the Company and its Affiliates to accrue at a rate which exceeds
$25,000 of the fair market value of such Common Stock (determined at the time
such Option is granted) for each calendar year in which the Option is
outstanding at any time, as required by Section 423 of the Code. The
determination of the accrual of the right to purchase Common Stock shall be made
in accordance with Section 423(b)(8) of the Code and the regulations thereunder.
          (v) Restrictions on Participating in Multiple Offering Periods. Unless
otherwise determined by the Committee, an Eligible Employee may simultaneously
participate in a Regular Offering Period and a Special Offering Period, or in
the Grandfathered Offering Period and a Special Offering Period. An Eligible
Employee, however, may not participate in a Regular Offering Period while
participating in the Grandfathered Offering Period.
          (d) Applicable Offering Period. Once an Eligible Employee is enrolled
in the Plan for an Offering Period, such Offering Period shall continue to apply
to such employee until the earliest of (A) the end of such Offering Period or
(B) the end of such employee’s participation under Section 8.
          (e) Black-Out Periods. If the Company is subject to a black-out period
(as a result of the Company’s insider trading policies, Regulation BTR
promulgated under the Securities Exchange Act of 1934 or any other applicable
law), then the Committee may make appropriate adjustments, as determined in its
discretion, to any of the Offering Periods and Purchase Periods that are
affected by the black-out period.
     5. Basis of Participation.
          (a) Regular Offering Period.
          (i) Enrollment. Subject to compliance with applicable rules prescribed
by the Committee and Section 4(c), each Eligible Employee shall be entitled to
enroll in a Regular Offering Period as of the first day of any Regular Offering
Period which begins on or after such employee has become an Eligible Employee.
          (ii) Payroll Deductions. To enroll in a Regular Offering Period, an
Eligible Employee shall make a request to the Company or its designated agent,
at the time and in the manner prescribed by the Committee, specifying the amount
of payroll deduction to be applied to the compensation paid to the employee by
the Company or Designated Affiliate while the employee is a Participant. The
amount of each payroll deduction specified in such request for each such payroll
period shall be a whole percentage of such Participant’s compensation, unless
otherwise determined by the Committee to be a whole dollar amount, in either
case not to exceed 15%, or such lesser percentage as may be determined by the
Committee, of the employee’s compensation

- 4 -



--------------------------------------------------------------------------------



 



          (before withholding or other deductions) paid to the Participant
during the Regular Offering Period by the Company or any of the Designated
Affiliates. Subject to compliance with applicable rules prescribed by the
Committee, the request shall become effective on the first day of the Regular
Offering Period following the day the Company or its designated agent receives
such request. Payroll deductions (and any other amount paid under Section 5(e))
shall be made for each Participant in accordance with such Participant’s request
until such Participant’s participation in the Plan terminates, such Participant
makes a new request that changes the amount of payroll deductions, the
Participant elects to suspend his or her participation in the Plan or the Plan
terminates, all as hereinafter provided.
          (iii) Modifications, Suspensions or Termination by Participant. A
Participant may change the amount of his or her payroll deduction at any time
during the Regular Offering Period by so directing the Company or its designated
agent at the time and in the manner specified by the Committee. The Committee
may establish and amend rules limiting the frequency with which Participants may
discontinue, suspend, resume or modify payroll deductions during any Regular
Offering Period and may impose a waiting period. A Participant may elect to
terminate his or her participation in a Regular Offering Period as provided in
Section 8. The Committee also may change the rules regarding termination of
participation or changes in participation in the Plan.
          (iv) Regular Purchase Account. Payroll deductions (and any other
amount paid under Section 5(e)) for each Participant shall be credited to a
purchase account established and maintained on behalf of the Participant on the
books of the Participant’s employer or such employer’s designated agent (a
“Purchase Account”). The following sub-accounts have been established for
crediting payroll deductions and other contributions to the Plan: a Regular
Purchase Account, a Grandfathered Purchase Account, and a Special Purchase
Account. Subject to the limitations set forth in Section 4(c), on each Exercise
Date in a Regular Offering Period, the amount in each Participant’s Regular
Purchase Account will be applied to the purchase of the number of shares of
Common Stock determined by dividing such amount by the Regular Purchase Price
(as defined in Section 6(b)) for the Regular Purchase Period ending on such
Exercise Date. No interest shall accrue at any time for any amount credited to
the Regular Purchase Account of a Participant except where otherwise required by
local law as determined by the Committee. Unless otherwise specified by the
Committee, payroll deductions (and any other amount paid under Section 5(e))
made with respect to employees paid in currencies other than U.S. dollars shall
be accumulated in local (non-U.S.) currency and converted to U.S. dollars as of
the Exercise Date.
          (b) Grandfathered Offering Period.
          (i) Payroll Deductions. Payroll deductions (and any other amount paid
under Section 5(e)) shall be made for each Eligible Employee participating in
the Grandfathered Offering Period in accordance with such employee’s request
until such employee’s participation in the Plan terminates, the Grandfathered
Offering Period ends,

- 5 -



--------------------------------------------------------------------------------



 



the Participant elects to terminate his or her participation in the
Grandfathered Offering Period, or the Plan terminates as provided in Section 8.
          (ii) Modifications, Suspensions or Termination by Participant. A
Participant in the Grandfathered Offering Period may change the amount of his or
her payroll deduction at any time during the Grandfathered Offering Period by so
directing the Company or its designated agent at the time and in the manner
specified by the Committee. The Committee may establish and amend rules limiting
the frequency with which Participants may discontinue, suspend, resume or modify
payroll deductions during the Grandfathered Offering Period and may impose a
waiting period. A Participant may elect to terminate his or her participation in
the Grandfathered Offering Period as provided in Section 8. The Committee also
may change the rules regarding termination of participation or changes in
participation in the Plan.
          (iii) Grandfathered Purchase Account. Payroll deductions (and any
other amount paid under Section 5(e)) for each Participant in the Grandfathered
Offering Period shall be credited to the Participant’s Grandfathered Purchase
Account. On the Exercise Date for the Grandfathered Offering Period, the amount
in a Participant’s Grandfathered Purchase Account shall be applied to the
purchase of the number of shares of Common Stock determined by dividing such
amount by the Grandfathered Purchase Price (as defined in Section 6(a)) as of
such Exercise Date. No interest shall accrue at any time for any amount credited
to a Grandfathered Purchase Account of a Participant except where otherwise
required by local law as determined by the Committee. Unless otherwise specified
by the Committee, payroll deductions (and any other amount paid under
Section 5(e)) made with respect to employees paid in currencies other than U.S.
dollars shall be accumulated in local (non-U.S.) currency and converted to U.S.
dollars as of the Exercise Date.
          (c) Special Offering Period.
          (i) Contributions. On each Exercise Date within a Special Offering
Period, the Company shall credit to the Special Purchase Account of each
Participant in the Special Offering Period, who is employed on such date by the
Company or a Designated Affiliate, a fixed dollar amount or an amount equal to a
percentage of such Participant’s annualized base salary as in effect on the
first day of the Special Offering Period, as determined by the Committee, in its
discretion; provided, however, such credit shall be limited to the extent such
credit would cause a Participant to purchase more than the maximum number of
shares of Common Stock that a Participant may purchase for such Offering Period,
as specified by the Committee prior to the first day of the Special Offering
Period. Unless otherwise specified by the Committee, the amounts credited with
respect to employees paid in currencies other than U.S. dollars shall be
converted to U.S. dollars as of the Exercise Date.
          (ii) Opt-Out. Immediately prior to the Exercise Date for the first
Special Purchase Period within a Special Offering Period, the Committee shall
give each Participant in the Special Offering Period the right to opt-out of the
Special Offering Period. In the event that a Participant in the Special Offering
Period elects to opt-out of

- 6 -



--------------------------------------------------------------------------------



 



the Special Offering Period, no credit will be applied to the Participant’s
Special Purchase Account. Any amount that would have been credited to the
Participant’s Special Purchase Account shall be forfeited and shall not be paid
to such Participant in cash or otherwise. Additionally, a Participant who elects
to opt-out of the Special Offering Period shall not receive a credit to such
Participant’s Special Purchase Account during a subsequent Special Purchase
Period within the same Special Offering Period.
          (iii) Special Purchase Account. Solely for U.S. tax purposes, any
amount credited to a Participant’s Special Purchase Account shall be deemed to
have been made by each Participant and shall be treated as wages paid to the
Participant. On each Exercise Date within a Special Offering Period, the amount
credited to each Participant’s Special Purchase Account will be applied to the
purchase of the number of shares of Common Stock determined by dividing such
amount by the Special Purchase Price (as defined in Section 6(c)) for the
Special Purchase Period ending on such Exercise Date.
     (d) Restrictions on Common Stock. Prior to the first day of the relevant
Offering Period, the Committee may, in its discretion, establish transfer
restrictions on the shares of Common Stock to be acquired by a Participant
during such Offering Period.
     (e) Other Methods of Participation. The Committee may, in its discretion,
establish additional procedures whereby Eligible Employees may participate in
the Plan by means other than payroll deduction, including, but not limited to,
delivery of funds by Participants in a lump sum or automatic charges to
Participants’ bank accounts. Such other methods of participating shall be
subject to such rules and conditions as the Committee may establish. The
Committee may at any time amend, suspend or terminate any participation
procedures established pursuant to this paragraph without prior notice to any
Participant or Eligible Employee.
     6. Purchase Price. The purchase price per share of Common Stock hereunder
shall be determined as follows:
     (a) Grandfathered Purchase Price. The purchase price per share of Common
Stock for the Grandfathered Purchase Period shall be 85% of the Fair Market
Value of a share of Common Stock on the Exercise Date for the Grandfathered
Purchase Period (the “Grandfathered Purchase Price”). If such sum results in a
fraction of one hundredth of one cent, the Grandfathered Purchase Price shall be
increased to the next higher hundredth of one cent.
     (b) Regular Purchase Price. Unless otherwise determined by the Committee
prior to the commencement of a Regular Offering Period, the purchase price per
share of Common Stock for a Regular Purchase Period shall be 85% of the Fair
Market Value of a share of Common Stock on the Exercise Date for such Regular
Purchase Period (the “Regular Purchase Price”). If such sum results in a
fraction of one hundredth of one cent, the Regular Purchase Price shall be
increased to the next higher hundredth of one cent.
     (c) Special Purchase Price. Unless otherwise determined by the Committee
prior to the first day of a Special Offering Period, the purchase price per
share of Common Stock for a Special Purchase Period shall be 85% of the Fair
Market Value of a share of Common Stock on

- 7 -



--------------------------------------------------------------------------------



 



the Exercise Date for such Special Purchase Period (the “Special Purchase
Price”). If such sum results in a fraction of one hundredth of one cent, the
Special Purchase Price shall be increased to the next higher hundredth of one
cent.
     (d) Fair Market Value. For purposes of the Plan, “Fair Market Value” of a
share of Common Stock on a given day shall be the last sale price of a share of
Common Stock as reported on the New York Stock Exchange or on such other
national securities exchange or market on which the Common Stock may be
principally listed or quoted on the date as of which such value is being
determined, or if there shall be no reported transactions for such date, on the
next preceding date for which transactions are reported. If the Common Stock is
not listed on a national securities exchange or market on the relevant date,
Fair Market Value of a share of Common Stock shall be determined by the
Committee in good faith. In no event, however, shall the Purchase Price be less
than the par value of a share of Common Stock.
     7. Purchase Accounts and Certificates.
          (a) Delivery of Shares.
          (i) The Common Stock purchased on an Exercise Date by each Participant
shall be posted to such Participant’s Purchase Account as soon as practicable
after, and credited to such Participant’s Purchase Account as of, such Exercise
Date. The Committee may permit or require that shares be deposited directly with
a broker designated by the Committee (or a broker selected by the Committee) or
to a designated agent of the Company, and the Committee may utilize electronic
or automated methods of share transfer. The Committee may require that shares be
retained with such broker or agent for a designated period of time (and may
restrict dispositions during that period) and/or may establish other procedures
to permit tracking of disqualifying dispositions of such shares or to restrict
transfer of such             shares. The Committee may require that shares
purchased under the Plan shall automatically participate in a dividend
reinvestment plan or program maintained by the Company. The Company shall retain
the amount of payroll deductions (and any other amount paid under Section 5(e))
used to purchase Common Stock as full payment for the Common Stock. All
            shares of Common Stock issued under the Plan shall be fully paid and
non-assessable .
          (ii) Except as provided in Section 8 and Section 9, a Participant will
be issued whole shares of Common Stock credited to such Participant’s Purchase
Account when the Participant’s participation in the Plan is terminated, the Plan
is terminated, or upon request, but, in the last case, only in denominations of
at least 25 shares.
          (b) Purchase Account Information. After the close of each applicable
Purchase Period, information will be made available to each Participant as soon
as practicable regarding the entries made to such Participant’s Purchase
Account, the number of shares of Common Stock purchased and the applicable
Purchase Price.
          (c) Refunds. In the event that a Participant purchases the maximum
number of shares of Common Stock, as determined in accordance with Section 4(c),
and cash remains

- 8 -



--------------------------------------------------------------------------------



 



           credited to the Participant’s Grandfathered Purchase Account or the
Participant’s Regular Purchase Account, such cash shall be delivered as soon as
practicable to such Participant.
     8. Suspension or Termination of Participation.
          (a) Suspension or Termination of Participation.
          (i) Election. A Participant may elect at any time, in the manner
prescribed by the Committee, to suspend or terminate his or her participation in
the Grandfathered Offering Period or any Regular Offering Period, provided such
election is received by the Company or its designated agent prior to the date
specified by the Committee for suspension or termination of participation during
the Offering Period for which such suspension or termination is to be effective.
          (ii) Payroll Deductions and Refund. Upon any suspension or termination
of participation pursuant to Section 8(a)(i), the Participant’s payroll
deductions shall cease. Upon termination of participation pursuant to
Section 8(a)(i), the Participant’s payroll deductions (and any other amount paid
under Section 5(e)) credited to such Participant’s Grandfathered Purchase
Account or Regular Purchase Account, if any, on the date of such termination
shall be delivered as soon as practicable to such Participant. Following a
suspension, a Participant may elect to resume payroll deductions in the
applicable Grandfathered Offering Period or Regular Offering Period by providing
notice, in the manner prescribed by the Committee.
          (iii) Reenrollment after Termination of Participation. A Participant
who elects to terminate participation in the Grandfathered Offering Period or
the Regular Offering Period shall be permitted to resume participation only in
the next Regular Offering Period by making a new request at the time and in the
manner described in Section 5 hereof
     (iv) Issuance of Share Certificates. If a Participant has not participated
in any Offering Period for a period of two years, the Company, or its designated
agent, may issue certificates for the number of full shares of Common Stock and
the cash equivalent for any fractional share of Common Stock held in the
Participant’s Purchase Account to such Participant or his or her legal
representative. The cash equivalent for any fractional share of Common Stock
shall be determined by multiplying the fractional share by the Fair Market Value
of a share of Common Stock on the day immediately preceding the date of share
issuance.
          (b) Other Termination of Participation.
          (i) Other Termination Events. If the Participant dies, voluntarily or
involuntarily terminates employment with the Company or a Designated Affiliate
for any reason, the Participant’s employer ceases to be a Designated Affiliate,
or the Participant otherwise ceases to be an Eligible Employee, such
Participant’s participation in the Plan shall immediately terminate. Unless
otherwise required by local law, a Participant’s employment will be considered
to have ceased for purposes of this Plan when he or she is

- 9 -



--------------------------------------------------------------------------------



 



no longer actively employed and will not be extended by any notice period
mandated under local labor law. Notwithstanding the foregoing sentence, the
Committee shall have the sole discretion to determine when a Participant’s
employment has ceased for purposes of this Plan. The Committee also may
establish rules regarding when leaves of absence or change of employment status
will be considered to be a termination of employment, and the Committee may
establish termination of employment procedures for this Plan which are
independent of similar rules established under other benefit plans of the
Company and its Affiliates.
          (ii) Refund after Other Termination Event. Upon such terminating event
set forth in Section 8(b)(i), any payroll deductions (and any other amount paid
under Section 5(e)) credited to such Participant’s Grandfathered Purchase
Account or Regular Purchase Account on the date of such termination shall be
delivered as soon as practicable to such Participant or his or her legal
representative, as the case may be without interest (except where required by
local law) and certificates for the number of full shares of Common Stock and
the cash equivalent for any fractional share held for such Participant’s benefit
shall be issued to such Participant or his or her legal representative less any
transaction costs or fees. The cash equivalent for any fractional share held for
the benefit of a Participant shall be determined by multiplying the fractional
share by the Fair Market Value of a share of Common Stock on the day immediately
preceding such election to receive such shares.
     9. Termination or Amendment of the Plan.
     (a) Termination. The Plan shall terminate on June 30, 2026 unless earlier
terminated by action of the Board of Directors (the “Board”) of the Company or
the Committee, in which case notice of such termination shall be given to all
Participants, but any failure to give such notice shall not impair the
effectiveness of the termination. Such termination shall not impair any
outstanding rights to purchase Common Stock under the Plan for the then current
applicable Purchase Period in which such termination is to be effected. If at
any time the number of shares of Common Stock remaining available for purchase
under the Plan are not sufficient to satisfy all then-outstanding Options, the
Board or Committee may determine an equitable basis of apportioning available
Common Stock among all Participants. Upon termination of the Plan, the number of
full shares of Common Stock held for each Participant’s benefit shall be issued
as soon as practicable to such Participant and the cash equivalent of any
fractional share so held determined as provided in Section 8, and, except as
otherwise provided in Section 15, the cash, if any, credited to such
Participant’s Grandfathered Purchase Account or Regular Purchase Account, shall
be distributed as soon as practicable to such Participant.
     (b) Amendment. The Board or the Committee may amend the Plan from time to
time in any respect for any reason; provided, however, no such amendment shall
(a) materially adversely affect any outstanding rights to purchase Common Stock
under the Plan for the then current applicable Purchase Period in which such
amendment is to be effected, (b) increase the maximum number of shares of Common
Stock which may be purchased under the Plan, (c) decrease the Purchase Price of
the Common Stock for any Purchase Period below the lesser of 85% of the Fair
Market Value thereof on the first day of the Offering Period containing such

- 10 -



--------------------------------------------------------------------------------



 



Purchase Period and 85% of such Fair Market Value on the last day of such
Purchase Period or (d) adversely affect the qualification of the Plan under
Section 423 of the Code.
     10. Non-Transferability. Rights acquired under the Plan are not
transferable and may be exercised only by a Participant and any attempted
transfer shall be null and void and without effect. If a Participant in any
manner attempts to transfer, assign or otherwise encumber his or her rights or
interest under the Plan, such act shall be treated as an election by the
Participant to discontinue participation in the Plan pursuant to Section 8.
     11. Shareholder’s Rights. No Eligible Employee or Participant shall by
reason of the Plan have any rights of a shareholder of the Company until he or
she shall acquire Common Stock as herein provided.
     12. Administration of the Plan. The Plan shall be administered by a
committee appointed by the Board consisting of two or more members of the Board
(the “Committee”). In addition to the power to amend or terminate the Plan
pursuant to Section 9, the Committee shall have full power and authority to:
(i) interpret and administer the Plan and any instrument or agreement entered
into under the Plan; (ii) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(iii) designate which Affiliates will participate in the Plan; and (iv) make any
other determination and take any other action that the Committee deems necessary
or desirable for administration of the Plan, including by way of illustration
the adoption of sub-plans applicable to specified Affiliates or locations or the
delegation of any of its power and authority to one or more individuals.
Decisions of the Committee shall be final, conclusive and binding upon all
persons, including the Company or its Affiliates, any Participant and any other
employee of the Company or its Affiliates. A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.
The Committee may delegate to one or more individuals the day-to-day
administration of the Plan. The Company shall pay all expenses incurred in the
administration of the Plan. No Board or Committee member shall be liable for any
action or determination made in good faith with respect to the Plan or any
option granted thereunder. Except as otherwise provided in Section 2(b), the
Plan shall be administered so as to ensure that all Participants have the same
rights and privileges as are provided by Section 423(b)(5) of the Code.
     13. Maximum Number of Shares. Subject to adjustment as hereinafter set
forth, the maximum number of shares of Common Stock that may be purchased under
the Plan is 19 million shares, plus an annual increase on the first day of each
of the Company’s fiscal years beginning July 1, 2001 and ending June 30, 2026
equal to the lesser of (i) 30 million shares, (ii) three percent (3%) of the
shares outstanding on the last day of the immediately preceding fiscal year or
(iii) such lesser number of shares as is determined by the Board or the
Committee. Common Stock sold hereunder may be purchased for Participants in the
open market (on an exchange or in negotiated transactions) or may be previously
acquired treasury shares, authorized and unissued shares, or any combination of
shares purchased in the open market, previously acquired treasury shares or
authorized and unissued shares. If the Company shall, at any time prior to, on
or after the Effective Date of the Plan, change its issued Common Stock into an
increased number of shares, with or without par value, through a stock dividend
or a stock split, or into a decreased number of shares, with or without par
value, through a

- 11 -



--------------------------------------------------------------------------------



 



combination of shares, then, effective with the record date for such change, the
maximum number of shares of Common Stock which thereafter may be purchased under
the Plan and the maximum number of shares which thereafter may be purchased
during any Offering Period shall be the maximum number of shares which,
immediately prior to such record date, remained available for purchase under the
Plan and under any Offering Period proportionately increased, in case of such
stock dividend or stock split, or proportionately decreased in case of such
combination of shares.
     14. Miscellaneous. Except as otherwise expressly provided herein, (i) any
request, election or notice under the Plan from an Eligible Employee or
Participant shall be transmitted or delivered to the Company or its designated
agent and, subject to any limitations specified in the Plan, shall be effective
when received by the Company or its designated agent and (ii) any request,
notice or other communication from the Company or its designated agent that is
transmitted or delivered to Eligible Employees or Participants shall be
effective when so transmitted or delivered. The Plan, and the Company’s
obligation to sell and deliver Common Stock hereunder, shall be subject to all
applicable federal, state and foreign laws, rules and regulations, and to such
approval by any regulatory or governmental agency as may, in the opinion of
counsel for the Company, be required.
     15. Change in Control. In order to maintain the Participants’ rights in the
event of any Change in Control of the Company, as hereinafter defined, on a date
prior to such Change in Control, in the Committee’s discretion, (i) the then
current Offering Periods shall end, (ii) in the Committee’s sole discretion,
either the full amount or a pro-rated amount of the contributions that would
have been otherwise made for the then current Special Offering Period shall be
credited to all eligible Participants’ Purchase Accounts, (iii) all amounts
credited to the Participants’ Purchase Accounts shall be applied to purchase
shares of Common Stock pursuant to Sections 6 and 7, and (iv) the Plan shall
immediately thereafter terminate. For purposes of this Section 15, “Change in
Control” shall mean:
          (a) a sale or transfer of all or substantially all of the assets of
the Company on a consolidated basis in any transaction or series of related
transactions;
          (b) any merger, consolidation or reorganization to which the Company
is a party, except for a merger, consolidation or reorganization in which the
Company is the surviving corporation and, after giving effect to such merger,
consolidation or reorganization, the holders of the Company’s outstanding equity
(on a fully diluted basis) immediately prior to the merger, consolidation or
reorganization will own in the aggregate immediately following the merger,
consolidation or reorganization the Company’s outstanding equity (on a fully
diluted basis) either (i) having the ordinary voting power to elect a majority
of the members of the Company’s board of directors to be elected by the holders
of Common Stock and any other class which votes together with the Common Stock
as a single class or (ii) representing at least 50% of the equity value of the
Company as reasonably determined by the Board;
          (c) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to

- 12 -



--------------------------------------------------------------------------------



 



           the date hereof whose election, or nomination for election by the
holders of the Company’s equity, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by any individual, entity or group (a “Person”) other
than the Board, including any “person” within the meaning of Section 13(d) of
the Exchange Act, for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board; or
          (d) any Person, other than KPMG LLP or its affiliates, acquires
beneficial ownership of 30% or more of the outstanding equity of the Company
generally entitled to vote on the election of directors.
     16. Committee Rules for Foreign Jurisdictions.
          (a) Rules and Procedures. The Committee may adopt rules or procedures
relating to the operation and administration of the Plan to accommodate the
specific requirements of local laws and procedures. Without limiting the
generality of the foregoing, the Committee is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, payment of
interest, conversion of local currency, payroll tax, withholding procedures and
handling of stock certificates which vary with local requirements.
          (b) Sub-Plans. The Committee may also adopt sub-plans applicable to
particular Designated Affiliates or locations, which sub-plans may be designed
to be outside the scope of Section 423 of the Code. The rules of such sub-plans
may take precedence over other provisions of this Plan, with the exception of
Section 5(a), but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.
     17. No Enlargement of Employee Rights. Nothing contained in this Plan shall
be deemed to give any Eligible Employee the right to be retained in the employ
of the Company or any Affiliate or to interfere with the right of the Company or
any Affiliate to discharge any Eligible Employee at any time.
     18. Governing Law. This Plan, any related agreements (such as an enrollment
form), and all determinations made and actions taken pursuant thereto, to the
extent not otherwise governed by the Code or the law of the United States, shall
be governed by the laws of the state of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of law.

- 13 -